

	

		II

		Calendar No. 23

		109th CONGRESS

		1st Session

		S. 254

		[Report No. 109–12]

		IN THE SENATE OF THE UNITED STATES

		

			February 1, 2005

			Mr. Reid (for himself and

			 Mr. Ensign) introduced the following bill; which was

			 read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		

			February 23, 2005

			Reported under authority of the order of the Senate of

			 February 17, 2005, by Mr. Domenici, without

			 amendment

		

		A BILL

		To direct the Secretary of Agriculture to convey certain

		  land to Lander County, Nevada, and the Secretary of the Interior to convey

		  certain land to Eureka County, Nevada, for continued use as

		  cemeteries.

	

	

		1.Short titleThis Act may be cited as the

			 Central Nevada Rural Cemeteries

			 Act.

		2.Conveyance to

			 lander county, Nevada

			(a)FindingsCongress

			 finds that—

				(1)the historical

			 use by settlers and travelers since the late 1800’s of the cemetery known as

			 Kingston Cemetery in Kingston, Nevada, predates incorporation of

			 the land within the jurisdiction of the Forest Service on which the cemetery is

			 situated;

				(2)it is appropriate

			 that that use be continued through local public ownership of the parcel rather

			 than through the permitting process of the Federal agency;

				(3)in accordance

			 with Public Law

			 85–569 (commonly known as the Townsite Act)

			 (16 U.S.C.

			 478a), the Forest Service has conveyed to the Town of Kingston

			 1.25 acres of the land on which historic gravesites have been identified;

			 and

				(4)to ensure that

			 all areas that may have unmarked gravesites are included, and to ensure the

			 availability of adequate gravesite space in future years, an additional parcel

			 consisting of approximately 8.75 acres should be conveyed to the county so as

			 to include the total amount of the acreage included in the original permit

			 issued by the Forest Service for the cemetery.

				(b)Conveyance on

			 condition subsequentSubject to valid existing rights and the

			 condition stated in subsection (e), the Secretary of Agriculture, acting

			 through the Chief of the Forest Service (referred to in this section as the

			 Secretary), not later than 90 days after the date of enactment

			 of this Act, shall convey to Lander County, Nevada (referred to in this section

			 as the county), for no consideration, all right, title, and

			 interest of the United States in and to the parcel of land described in

			 subsection (c).

			(c)Description of

			 landThe parcel of land referred to in subsection (b) is the

			 parcel of National Forest System land (including any improvements on the land)

			 known as Kingston Cemetery, consisting of approximately 10 acres

			 and more particularly described as

			 SW1/4SE1/4SE1/4

			 of section 36, T. 16N., R. 43E., Mount Diablo Meridian.

			(d)EasementAt

			 the time of the conveyance under subsection (b), subject to subsection (e)(2),

			 the Secretary shall grant the county an easement allowing access for persons

			 desiring to visit the cemetery and other cemetery purposes over Forest

			 Development Road #20307B, notwithstanding any future closing of the road for

			 other use.

			(e)Condition on

			 use of land

				(1)In

			 generalThe county (including its successors) shall continue the

			 use of the parcel conveyed under subsection (b) as a cemetery.

				(2)ReversionIf

			 the Secretary, after notice to the county and an opportunity for a hearing,

			 makes a finding that the county has used or permitted the use of the parcel for

			 any purpose other than the purpose specified in paragraph (1), and the county

			 fails to discontinue that use—

					(A)title to the

			 parcel shall revert to the Secretary, to be administered by the Secretary;

			 and

					(B)the easement

			 granted to the county under subsection (d) shall be revoked.

					(3)WaiverThe

			 Secretary may waive the application of subparagraph (A) or (B) of paragraph (2)

			 if the Secretary determines that a waiver would be in the best interests of the

			 United States.

				3.Conveyance to

			 eureka county, Nevada

			(a)FindingsCongress

			 finds that—

				(1)the historical

			 use by settlers and travelers since the late 1800’s of the cemetery known as

			 Maiden’s Grave Cemetery in Beowawe, Nevada, predates

			 incorporation of the land within the jurisdiction of the Bureau of Land

			 Management on which the cemetery is situated; and

				(2)it is appropriate

			 that that use be continued through local public ownership of the parcel rather

			 than through the permitting process of the Federal agency.

				(b)Conveyance on

			 condition subsequentSubject to valid existing rights and the

			 condition stated in subsection (e), the Secretary of the Interior, acting

			 through the Director of the Bureau of Land Management (referred to in this

			 section as the Secretary), not later than 90 days after the date

			 of enactment of this Act, shall convey to Eureka County, Nevada (referred to in

			 this section as the county), for no consideration, all right,

			 title, and interest of the United States in and to the parcel of land described

			 in subsection (c).

			(c)Description of

			 landThe parcel of land referred to in subsection (b) is the

			 parcel of public land (including any improvements on the land) known as

			 Maiden’s Grave Cemetery, consisting of approximately 10 acres

			 and more particularly described as

			 S1/2NE1/4SW1/4SW1/4,

			 N1/2SE1/4SW1/4SW1/4

			 of section 10, T.31N., R.49E., Mount Diablo Meridian.

			(d)EasementAt

			 the time of the conveyance under subsection (b), subject to subsection (e)(2),

			 the Secretary shall grant the county an easement allowing access for persons

			 desiring to visit the cemetery and other cemetery purposes over an appropriate

			 access route consistent with current access.

			(e)Condition on

			 use of land

				(1)In

			 generalThe county (including its successors) shall continue the

			 use of the parcel conveyed under subsection (b) as a cemetery.

				(2)ReversionIf

			 the Secretary, after notice to the county and an opportunity for a hearing,

			 makes a finding that the county has used or permitted the use of the parcel for

			 any purpose other than the purpose specified in paragraph (1), and the county

			 fails to discontinue that use—

					(A)title to the

			 parcel shall revert to the Secretary, to be administered by the Secretary;

			 and

					(B)the easement

			 granted to the county under subsection (d) shall be revoked.

					(3)WaiverThe

			 Secretary may waive the application of subparagraph (A) or (B) of paragraph (2)

			 if the Secretary determines that a waiver would be in the best interests of the

			 United States.

				

	

		February 23, 2005

		Reported without amendment

	

